Citation Nr: 0531160	
Decision Date: 11/18/05    Archive Date: 11/30/05	

DOCKET NO.  04-37 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a gunshot wound of the left 
ankle joint with tendinitis and arthritis of the great toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1944 to October 
1945.  His medals and badges include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2003 rating decision of the 
VARO in Columbia, South Carolina, and a January 2004 rating 
decision of the VARO in Detroit, Michigan.

In accordance with the provisions of 38 U.S.C.A. §7107 (West 
2002) and 38 C.F.R. §20.900 (c) (2005) this case has been 
advanced on the Board's docket for good cause shown.

For reasons which will be set forth in a remand at the end of 
the decision below, the issue of the veteran's entitlement to 
a disability rating in excess of 10 percent for residuals of 
a gunshot wound to the left ankle is being deferred pending 
additional development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
claim has been obtained or requested by the RO.

2.  On April 30, 2003, more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, 
and/or mild memory loss was not shown.

3.  From January 8, 2004, the veteran's PTSD symptomatology 
has been reasonably productive of severe social and 
industrial impairment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD from April 30, 2003, to January 7, 2004, are 
not met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. 
§§4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a disability rating of 70 percent, but 
not more, for PTSD, from January 8, 2004, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§5103, 5103A. (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. §5103 to clarify VA's 
duty to notify a claimant and his representative of any 
information and evidence that is necessary to substantiate a 
claim for benefits.  The VCAA also created 38 U.S.C.A. §5103A 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, and these were also made effective November 9, 2000.  
See 38 C.F.R. §§3.102, 3.159.  The intended effect of the 
implementing regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  Both the VCAA and its implementing 
regulations are applicable to the instant appeal.

In this case, the veteran was provided with a communication 
from VA in July 2003 that informed him of the evidence he had 
to show to establish entitlement to the benefit he wanted, 
and he was told that VA would help him obtain evidence for 
his claim.  The communication was provided in connection with 
the veteran's original claim for service connection.  VA's 
General Counsel has held that additional notice is not 
required with regard to any issue that is downstream from the 
initial grant of service connection.  VAOPGCPREC 8-2003; 69 
Fed. Reg. 25,180 (2004).  The Board is bound by 
38 U.S.C.A. § 7104(c) (West 2002).  

The Board notes that the statement of the case dated in 
January 2004 provided notice of the evidence needed to 
substantiate the claim for a higher initial rating.  Further, 
the veteran was accorded examinations by VA in July 2003 and 
again in August and September 2004.  Accordingly, the Board 
concludes that no further examinations are required in this 
case.  Under the circumstances, the veteran has received 
adequate notice and assistance contemplated by law.  There is 
no reasonable probability that further assistance would aid 
the veteran in substantiating his claim.

Pertinent Laws and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations generally.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.

Where there is a question as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. §4.7.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to a determination of the matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. §5107.

Psychiatric disorders, including PTSD, are rated under a 
general rating formula for mental disorders.  The criteria 
under the formula for ratings of 30 percent or higher are as 
follows:

Occupational and social impairment with occasional decrease 
in working deficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)...30 percent.

Occupational and social impairment with reduced reliability 
in productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships)...50 percent.

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech independently, illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships...70 percent.

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or other; intermittent inability to perform activities 
of daily living (including maintenance of minimum personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name...100 percent.  38 C.F.R. §4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is 
based on a scale reflecting the "psychological, social and 
occupational functioning on a hypothetical continuum of 
mental-health illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing the Diagnostic and Statistical Manual of Mental 
Disorders, 4th edition, at 32).

A score of 61 to 70 is appropriate when there are "mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."

A score of 51 to 60 is appropriate when there are "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., few friends, 
conflicts with peers or coworkers)."

A score of 41 to 50 is appropriate when there are "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."

In determining the level of impairment to be assigned, the 
disability must be considered and the contents of the whole 
recorded history, including service medical records.  38 
C.F.R. §4.2.  The United States Court of Appeals for Veterans 
Claims (Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for a service-connected disorder 
was limited to those claims that showed present disability 
and held "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Subsequently, the Court held that the above 
rule is not applicable to the assignment of an initial rating 
for disability following an initial award of service 
connection for the disability.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned for his PTSD.  The Board will 
therefore consider the evidence for the entire period since 
the effective date of the grant of service connection.

Service connection for PTSD was granted by rating decision 
dated in October 2003.  A 30 percent rating was assigned, 
effective April 30, 2003, the date of receipt of the 
veteran's claim.

The veteran was accorded a rating examination for 
compensation purposes by VA on July 31, 2003.  It was noted 
that no previous psychiatric evaluations were found in the 
claims folder.  The veteran had not received any psychiatric 
treatment either as an inpatient or outpatient since 
discharge from service.  He was currently being followed for 
unrelated medical conditions by private physicians.  
Reference was made to symptoms including depression, 
irritability, avoidance of crowds, and nightmares of combat 
experiences about once a month.

On examination the veteran was described as casually, but 
neatly, dressed.  He was alert, coherent, relevant and 
cooperative.  Speech was normal in volume, speed and pitch.  
There were no irrelevant, illogical or obscure speech 
patterns.  He displayed a normal range of affect.  Mood was 
mildly depressed.  He denied current suicidal ideation.  He 
was properly oriented.

The veteran reported that he never missed work because of 
psychological problems.  He stated that he never received a 
reprimand or disciplinary action at work because of his 
behavior.  However, he acknowledged that he did have startle 
reactions on the job and difficulty dealing with irritability 
toward other workers and supervisors at his places of 
employment.  The Axis I diagnosis was chronic PTSD.  There 
was no Axis II diagnosis.  He was given a current GAF score 
of 70.

In view of the aforementioned GAF score and the disability 
picture presented by the veteran at the time of the July 2003 
examination, the Board finds that a disability rating in 
excess of 30 percent was not warranted at that time.  The 
record at that time reflected that the veteran had never been 
hospitalized for psychiatric purposes.  Also, the veteran did 
not report having received any psychiatric treatment on any 
basis since discharge from service.  While the veteran 
expressed symptoms such as sleep difficulty, irritability, 
startle reaction, and avoidance of conversations about 
combat, at the time of the aforementioned examination he was 
properly oriented, he displayed normal range of affect, he 
spoke articulately, speech was perfectly normal, and mood was 
only mildly depressed.  The level of psychiatric impairment 
attributable to the PTSD most nearly comports with the 30 
percent rating that was assigned.  There was no showing on 
the report of that examination or any evidence of record at 
that time that there were sufficient symptoms that would 
equal or more nearly approximate the criteria for the 
assignment of the next higher rating of 50 percent or more.

The subsequent medical evidence includes the report of a 
psychological assessment accorded the veteran by a private 
psychologist on January 8, 2004.  Notation was made of 
marital problems because of the veteran's irritability and 
social withdrawal.  The veteran and his wife led essentially 
separate lives, with little contact.  He was depressed about 
his future prospects, both psychologically and physically.  
He took Zoloft, but stated this was not much help.

It was indicated that since the veteran's retirement in 1987, 
his PTSD symptoms had become exacerbated.  These included 
severe associated symptoms of extreme depression including 
dysphoria, reclusiveness and distress, anhedonia, suicidal 
ideation, self-blame, irritability, tension, problems reading 
or following TV, problems finishing simple tasks, and 
forgetting things.  Axis I diagnoses for PTSD and major 
depression.  There was no Axis II diagnosis made.  The 
psychologist provided a GAF score of 43.

The aforementioned report reflects the presence of increased 
symptomatology attributable to the veteran's PTSD.  Indeed, 
he was given a GAF score of 43, a score indicated of severe 
impairment.  Accordingly, the Board finds that the assignment 
of a 70 percent rating is in order from the date of the 
examination, that being January 8, 2004.  However, there was 
not shown to be total social and industrial impairment 
attributable to the veteran's PTSD at that time.  There was 
no indication that the veteran was unable to function and 
there was no indication that he had been hospitalized for 
psychiatric purposes or required or was even participating in 
therapy sessions.

Additional evidence consists of the report of a psychiatric 
examination accorded the veteran for rating purposes on 
August 31, 2004, and on two occasions in September 2004.  The 
veteran had been married since 1952.  He and his wife did not 
have any children.  The veteran was described as casually 
dressed, but as being dressed appropriately and neatly.  He 
indicated that he was able to hunt and fish.  He complained 
that money was a problem for him and his wife and that they 
had much difficulty paying for medications until VA stepped 
in to help him.  He was properly oriented.  Thought processes 
were logical and coherent.  General behavior and 
interpersonal responses were polite, friendly and open.  
Affect was normal.  Attention, memory, insight and judgment 
all appeared intact.  He was not a danger to himself or 
others.  The examiner opined that there was no doubt that the 
veteran had some symptoms of PTSD at the present time.  The 
Axis I diagnosis was PTSD.  It was indicated that the 
psychosocial stressors were moderate.  The veteran was given 
a GAF score of 55.

Based on the foregoing report, it appears that there has been 
some improvement in the veteran's overall psychiatric status. 
However, he was still complaining of various symptoms 
associated with his PTSD, particularly nightmares and  
flashbacks.  The Board finds it reasonable to therefore 
continue the 70 percent rating as reasonably reflective of 
the degree of impairment shown.   


ORDER

A disability rating in excess of 30 percent from April 30, 
2003, to January 7, 2004, is denied.

A disability rating of 70 percent, but not more, from January 
8, 2004, is granted.  To this extent, the appeal is allowed.

.


REMAND

Service connection for residuals of a gunshot wound to the 
left ankle joint has been in effect since 1949.  A 10 percent 
rating has been assigned from January 3, 1949.  The rating 
assigned is based on scarring involving the wound residuals.

In his informal hearing presentation in October 2005, the 
veteran's accredited representative claimed that clear and 
unmistakable error (CUE) was made in the rating decision 
dated in July 1948.  The representative asserts that the 
service medical records reflect the veteran sustained a 
through and through wound causing a compound, comminuted 
fractured involving the posterior lip of the left tibia.  The 
representative contends that the veteran should have been 
evaluated as having sustained a severe injury in accordance 
with the provisions of Diagnostic Code 5311.  The 
representative claims that the veteran was wrongly evaluated 
under Diagnostic Code 5010 for arthritis due to direct 
trauma.  The representative asserts that had the veteran been 
evaluated properly, he would have received a 30 percent 
evaluation for a severe muscle group injury.  The 
representative argues that this matter is inextricably 
intertwined with the claim for a disability rating in excess 
of 10 percent for residuals of a gunshot wound involving the 
left ankle.

The Board finds that the clear and unmistakable error claim 
is inextricably intertwined with the claim on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (those two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are readjudicated).

The Board is required to remand the appeal so that the RO can 
consider the CUE issue in the first instance.  Houston v. 
Principi, 18 Vet. App. 395 (2004).

Therefore,  the RO should adjudicate the newly raised claim 
for clear and unmistakable error.  The Board emphasizes, 
however, that to obtain appellate review of an issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. §7105; 38 C.F.R. §§20.200, 20.201, 
20.202.

Therefore, this matter is REMANDED for the following:

1.  The AMC or RO should adjudicate the 
claim of CUE in the January 1948 rating 
decision.  The veteran and his 
representative are reminded that to 
obtain appellate review of any issue not 
currently in appellate status, a timely 
appeal must be perfected.

2.  Then, the AMC or RO should 
readjudicate the claim for increased 
rating, and if it is not fully granted, 
issue a supplemental statement of the 
case before returning the claims file to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


